Exhibit 12.1 STATEMENT RE COMPUTATION OF RATIOS Three Months Ended Year Ended December 31, March 31, 2007 2006 2005 2004 2003 2002 (in thousands, except ratios) Earnings: Pre-tax income (loss) $ 11,400 $ 52,235 $ 27,528 $ (9,406 ) $ 17,899 $ 18,859 Less: equity in affiliates - 33 82 - 79 126 11,400 52,202 27,446 (9,406 ) 17,820 18,733 Fixed Charges (1) Interest expense, gross (2) 5,497 17,785 18,944 13,145 2,638 2,061 Interest portion of rent expense 589 2,241 2,512 2,696 2,661 1,902 a) Fixed charges 6,086 20,026 21,456 15,841 5,299 3,963 b)Earnings for ratio (3) $ 17,486 $ 72,228 $ 48,902 $ 6,435 $ 23,119 $ 22,696 Ratios: Earnings to fixed charges (b/a) 2.9 3.6 2.3 - (4) 4.4 5.7 Deficit of earnings to fixed charges - - - $ (9,406 ) - - (1) Fixed charges consist of interest on indebtedness and amortization of debt issuance costs plus that portion of lease rental expense representative of the interest factor. (2) Interest expense, gross, includes amortization of prepaid debt fees and discount. (3) Earnings consist of income from continuing operations before income taxes plus fixed charges. (4) Due to Itron's loss in 2004, the ratio coverage was less than 1:1. Additional earnings of $9,406 would have been needed to achieve a coverage of 1:1.
